Opinion filed July 21, 2022




                                                In The


            Eleventh Court of Appeals
                                            __________

                                     No. 11-20-00246-CV
                                         __________

                          CHRISTINE COOPER, Appellant
                                                   V.
        TEXAS WORKFORCE COMMISSION AND CANIDAE
                 CORPORATION, Appellees

                          On Appeal from the 35th District Court
                                  Brown County, Texas
                           Trial Court Cause No. CV-20-01-048


                          MEMORAND UM OPI NI ON
        This is an appeal from the grant of a plea to the jurisdiction. Appellant,
Christine Cooper, sued the Texas Workforce Commission (the TWC) and her former
employer, the Canidae Corporation (Canidae), seeking judicial review of the TWC’s
administrative decision in which it denied her claim for unpaid wages. 1                              See
generally TEX. LAB. CODE ANN. § 61.062 (West 2021). Appellees, the TWC and
Canidae, filed a joint plea to the jurisdiction on the grounds that Appellant’s failure

        We note that Appellant filed an amended petition, in which she asserted an additional claim against
        1

Canidae under the Fair Labor Standards Act. See 29 U.S.C. § 207. The trial court subsequently severed
Appellant’s federal claim from the underlying suit when it granted Appellees’ plea and dismissed
Appellant’s administrative wage claim for lack of subject-matter jurisdiction.
to comply with the requisite statutory filing deadlines to pursue an administrative
appeal (1) rendered the TWC’s preliminary wage determination order final and
(2) precluded her entitlement to judicial review. Following a hearing, the trial court
granted Appellees’ plea and dismissed Appellant’s suit for judicial review on the
ground that it lacked subject-matter jurisdiction. This appeal followed.
        In three issues, Appellant challenges the trial court’s grant of Appellees’ plea
to the jurisdiction. First, Appellant contends that the TWC’s practice of failing to
affirmatively state the date of mailing on a preliminary wage determination order
violates due process. Second, Appellant contends that the TWC violated its own
policy and procedural rule by failing to offer proof of mailing in the form of a
postmark.       See LAB. § 61.002(a)(2); 40 TEX. ADMIN. CODE § 821.42 (Tex.
Workforce Comm’n, Timeliness). Third, Appellant contends that the TWC violated
legislative directives by failing to affirmatively state the date on which its
preliminary wage determination order was mailed. See LAB. § 61.052. We affirm.
                                    I. Procedural Background
        Appellant worked for Canidae from 2015 to 2019. Following her resignation,
in 2019, Appellant filed a pro se administrative wage claim with the TWC. Pursuant
to the Texas Payday Law, Appellant claimed that Canidae owed her $120,000—the
amount of a bonus that she had allegedly been promised—in unpaid wages.
        The TWC issued its preliminary wage claim determination in a letter dated
August 21, 2019.2 The letter did not expressly indicate that August 21 was the date
it was mailed. In the preliminary wage determination order, the TWC concluded
that Appellant was not entitled to the amount she had claimed for unpaid bonuses,
stating that “[the] Texas Payday Law provides that bonuses are due for payment
according to the terms of the bonus agreement. No record of a bonus agreement can

        2
          The record indicates that the TWC initially issued a preliminary wage claim determination letter
on August 20; however, because that letter “contained a typographical error,” the TWC issued a revised
letter the following day that superseded the August 20 preliminary wage claim determination order.
                                                     2
be substantiated.” On September 12, Appellant electronically submitted an appeal
of the TWC’s preliminary wage claim determination. In a letter indicating “Date
Mailed: October 10, 2019,” the TWC dismissed Appellant’s appeal as untimely.
      On October 24, Appellant wrote to the TWC and requested that “[her] appeal
be considered to have been filed or mailed within the statutory period prescribed by
law.” Appellant additionally explained that:
      The date the preliminary wage determination was mailed was August
      21, 2019 and the date [Appellant] submitted [her] appeal was
      September 12, 2019. This is exactly 21 days from the day after the [. . .]
      determination letter was mailed. If [Appellant] failed to file this appeal
      timely, as you have indicated, it would be by one day, which is the day
      that [she] considered to be the day after, as stated in the [TWC’s]
      directions.
In a letter that indicated January 14, 2020, as the date of mailing, the TWC responded
to Appellant and upheld its dismissal of Appellant’s wage-claim appeal.
      Appellant filed suit against the TWC and Canidae in the district court on
January 30. Appellant alleged that (1) during her employment with Canidae, one of
Canidae’s managers had asked her to work additional hours to perform due diligence
on the possible sale of company assets; (2) she did not receive compensation for the
extra hours worked but, instead, was promised a bonus in excess of $100,000 if the
contemplated transaction occurred; and (3) Canidae wrongfully denied Appellant’s
bonus after the contemplated transaction had occurred. Appellant additionally
alleged that the TWC wrongfully denied her administrative claim for unpaid wages.
Appellees subsequently filed a joint plea to the jurisdiction, asserting that, in the
absence of a timely filed administrative appeal, the TWC’s preliminary wage claim
determination had become final and was not appealable. Following the hearing on
Appellees’ plea, the trial court issued a letter opinion and subsequently signed a final
judgment dismissing Appellant’s judicial-review action for lack of subject-matter
jurisdiction.
                                           3
                               II. Standard of Review
      Before a court may dispose of a case, it is essential that the court possess
subject-matter jurisdiction. Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 553–54
(Tex. 2000). A plea to the jurisdiction is a dilatory plea and a proper method by
which to challenge a trial court’s subject-matter jurisdiction. Id. at 554. Whether a
trial court has subject-matter jurisdiction over a case is a question of law that we
review de novo. Harris Cty. v. Annab, 547 S.W.3d 609, 612 (Tex. 2018) (citing Tex.
Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004)); Ector
Cty. v. Breedlove, 168 S.W.3d 864, 865 (Tex. App.—Eastland 2004, no pet.).
      The purpose of a plea to the jurisdiction is to defeat a pleaded cause of action
without reaching the merits. Blue, 34 S.W.3d at 554. A plea to the jurisdiction may
challenge the pleadings, the existence of jurisdictional facts, or both. Alamo Heights
Indep. Sch. Dist. v. Clark, 544 S.W.3d 755, 770 (Tex. 2018); City of Merkel v.
Copeland, 561 S.W.3d 720, 723 (Tex. App.—Eastland 2018, pet. denied). When the
plea challenges the existence of jurisdictional facts, as in the case before us, we must
move beyond the pleadings and consider evidence when necessary to resolve the
jurisdictional issues, even if the evidence implicates both subject-matter jurisdiction
and the merits of a claim. Clark, 544 S.W.3d at 770–71 (citing Blue, 34 S.W.3d at
555). In such cases, the standard of review mirrors that of a traditional summary
judgment. Id. at 771 (citing Miranda, 133 S.W.3d at 225–26).
      Thus, if the plaintiff’s factual allegations are challenged with supporting
evidence necessary to the consideration of the plea to the jurisdiction, the plaintiff
must raise at least a genuine issue of material fact to overcome the challenge to the
trial court’s subject-matter jurisdiction and avoid dismissal. Id. (citing Miranda, 133
S.W.3d at 221). When we determine whether a material fact issue exists, “we must
take as true all evidence favorable to the plaintiff, indulging every reasonable
inference and resolving any doubts in the plaintiff’s favor.” Id. We cannot, however,
                                           4
disregard evidence that is necessary to show context; nor can we disregard evidence
and inferences unfavorable to the plaintiff if reasonable jurors could not. Id. (citing
City of Keller v. Wilson, 168 S.W.3d 802, 811–12, 822–23, 827 (Tex. 2005)).
                                            III. Analysis
        Chapter 61 of the Labor Code—commonly referred to as the Texas Payday
Law—provides for an administrative process with authority vested in the TWC to
review the payment of wages by employers. See LAB. §§ 61.001–.095; see also
Pipes v. Hemingway, 358 S.W.3d 438, 448 (Tex. App.—Dallas 2012, no pet.).
Chapter 61 also prescribes an administrative remedy for unpaid wages.3 Pursuant to
the Texas Payday Law, an employee who has been denied wages may file a claim
with the TWC for the amounts that are due and unpaid. LAB. § 61.051(a). The Texas
Payday Law also provides a scheme for (1) the administrative review of wage-claim
determinations and (2) timely filed requests for judicial review of the TWC’s final
administrative determinations. See id. §§ 61.054–.058, .0612, .062.
        The Chapter 61 administrative process requirements are mandatory and
clearly defined. As a matter of jurisdiction, a wage claim “must be filed [by the
claimant] not later than the 180th day after the date the wages claimed became due
for payment.” Id. § 61.051(c) (emphasis added). If the claimant files her wage claim
after the expiration of the 180-day deadline described by Section 61.051(c), “the
examiner shall dismiss the wage claim for lack of jurisdiction.” Id. § 61.052(b-1)
(emphasis added). A claimant may file the wage claim by various methods under
the statute, including “electronically in a manner designated by the [TWC] by rule.”


        3
          We note that an employee asserting a denial of wages may elect either to file an administrative
claim with the TWC under Chapter 61 or to pursue a common-law breach-of-contract claim in district court.
See, e.g., Haddix v. Am. Zurich Ins. Co., 253 S.W.3d 339, 351 (Tex. App.—Eastland 2008, no pet.) (“An
employee seeking unpaid wages from an employer may pursue a judicial action against the employer or
may seek an administrative remedy as provided under the Payday Law.” (citing Holmans v. Transource
Polymers, Inc., 914 S.W.2d 189, 192 (Tex. App.—Fort Worth 1995, writ denied))); Abatement Inc. v.
Williams, 324 S.W.3d 858, 863–64 (Tex. App.—Houston [14th Dist.] 2010, pet. denied) (citing Igal v.
Brightstar Info. Tech. Grp., Inc., 250 S.W.3d 78, 82, 87 (Tex. 2008)).
                                                      5
Id. § 61.051(d)(4). Each wage claim filed under the Texas Payday Law must be
analyzed by an examiner. Id. § 61.052(a). “[I]f the [wage] claim alleges facts
actionable under [the Texas Payday Law],” the TWC examiner must investigate the
claim and thereafter issue a preliminary wage determination order that either
(1) dismisses the wage claim or (2) orders the payment of wages in the amount
determined to be due and unpaid. Id. § 61.052(a)(1)–(2). “The [TWC] examiner
shall mail notice of the preliminary wage determination order to each party at that
party’s last known address, as reflected by commission records.” Id. § 61.052(c)
(emphasis added).
      After the TWC investigates a wage claim and issues its preliminary wage
determination order, either party to the dispute may appeal the TWC’s order to a
wage claim appeal tribunal and request a hearing before the tribunal. Id. § 61.054(a).
The appealing party’s request for a hearing must be submitted in writing to the TWC
“not later than the 21st day after the date the commission examiner mails the notice
of the preliminary wage determination order.” Id. § 61.054(b) (emphasis added).
Once a party timely requests the hearing provided for in Section 61.054, the wage
claim appeal tribunal must thereafter mail a notice of the administrative hearing and,
within forty-five days of the mailed notice, conduct a hearing. Id. § 61.057(a)–(b).
As part of the administrative appeal process, the wage claim appeal tribunal has
authority to “modify, affirm, or rescind a preliminary wage determination order.”
Id. § 61.059. Critically, however, “if neither party requests a hearing to appeal a
preliminary wage determination order within [twenty-one days of the notice’s
mailing date], the order becomes the final order of the commission for all purposes,
and neither party is entitled to judicial review of the order under this subchapter.”
Id. § 61.055 (emphasis added).
      Thus, within the parameters of Chapter 61, a party’s entitlement to judicial
review of a wage claim determination is contingent upon and flows from that party’s
                                          6
proper and complete exhaustion of the administrative wage-claim review process
and the remedies within the process that are available to them. “After a hearing, the
wage claim appeal tribunal shall enter a written order for the payment of wages that
the tribunal determines to be due or for the payment of any penalty the tribunal
assesses.” Id. § 61.060. From there, the Texas Payday Law provides for further
review of the wage claim appeal tribunal’s order within the administrative process.
See id. §§ 61.0611–.0614. Only then, after the conclusion and exhaustion of the
administrative review process, may a party appeal to a district court for judicial
review of the TWC’s wage determination. Id. § 61.062(a). For the reasons stated
below, we hold that Appellant was not entitled to judicial review of the TWC’s final
administrative wage determinations.
      Here, the TWC complied with its statutory obligations; Appellant did not.
Appellant, following the issuance of the TWC’s preliminary wage claim
determination order, failed to timely request a hearing before a wage claim appeal
tribunal within the statutory twenty-one-day deadline. See id. §§ 61.054(b). The
record before us shows that the TWC’s preliminary wage claim determination order
was dated August 21 and, as Appellant acknowledged and conceded in her filings
before the TWC, mailed to the parties on that same date. The record further shows
that Appellant miscalculated the deadline to request a hearing before a wage claim
appeal tribunal to challenge the August 21 preliminary wage determination order
when she submitted her request one day late. Consequently, (1) the August 21
preliminary wage claim determination (which denied Appellant’s claim) became the
final order of the TWC “for all purposes,” and (2) Appellant was not entitled to
judicial review of this determination. Id. § 61.055.
      Moreover, one’s entitlement to judicial review is contingent on the aggrieved
party’s exhaustion of the administrative appeals process.      See id. § 61.062(a).
Because of Appellant’s error, her wage claim was finally resolved at the preliminary-
                                          7
wage-determination-order stage when no subsequent administrative appeals
hearings occurred. In other words, Appellant’s miscalculation prevented her from
navigating through the administrative appeals process and exhausting that
administrative remedy. As a result, and for that reason, judicial review of the wage
claim determination by a trial de novo was unavailable to Appellant under the Texas
Payday Law. See id. §§ 61.055, .062(a); Hull v. Davis, 211 S.W.3d 461, 465 (Tex.
App.—Houston [14th Dist.] 2006, no pet.) (holding that because the appellant failed
to appeal the preliminary wage determination order within the statutory twenty-one-
day deadline, the appellant “failed to exhaust his administrative remedy and forfeited
judicial review”). In light of this mistake, we cannot say that Appellant is a victim
of either a violation of due process or any applicable legislative directive.
      Because Appellant forfeited her right to judicial review of the wage claim
determination when she failed to exhaust her administrative remedies—and because
compliance      with   Chapter     61’s   administrative   process   requirements    is
jurisdictional—we hold that the trial court did not err when it granted Appellees’
joint plea to the jurisdiction. Accordingly, we overrule Appellant’s first, second, and
third issues on appeal.
                                 IV. This Court’s Ruling
      We affirm the judgment of the trial court.




                                                W. STACY TROTTER
                                                JUSTICE


July 21, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.

                                            8